Citation Nr: 9902910	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  90-54 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed secondary to a generalized anxiety disorder.

2.  Entitlement to a disability evaluation in excess of 
50 percent for a generalized anxiety disorder.

3.  Entitlement to a disability evaluation in excess of 
20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellants spouse


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1955.

Subsequent to the issuance of the in February 1998 
supplemental statement of the case, a report of the veterans 
January 1998 Department of Veterans Affairs (VA) psychiatric 
examination was associated with the claims file.  Although 
the regional office (RO) did not issue an additional 
supplemental statement of the case, the Board of Veterans 
Appeals (Board) notes that the examiner did not comment upon 
the severity of the veterans lumbosacral strain or the 
etiology of hypertension.  Thus, the evidence is not relevant 
to the issues of entitlement to a disability evaluation in 
excess of 20 percent for lumbosacral strain and entitlement 
to service connection for hypertension.  Furthermore, in 
light of the Boards action below with respect to the issue 
of entitlement to a disability evaluation in excess of 
50 percent for a generalized anxiety disorder, the veteran is 
not prejudiced by the failure to issue an additional 
supplemental statement of the case.  See 38 C.F.R. § 19.37 
(1998).

In addition, in light of the Boards action with respect to 
the issue of entitlement to a disability evaluation in excess 
of 50 percent for a generalized anxiety disorder, the issue 
of entitlement to a total evaluation based on unemployability 
due to service-connected disabilities has been rendered moot.

As noted in the Boards April 1996 Remand, a former Board 
employee might have tampered with the veterans claims file 
during and after June 1988.  In a March 1995 letter, the 
Board notified the veteran of his rights, including the right 
to inspect his file and to present additional evidence, 
comments and arguments to the RO with respect to his claims.  
However, neither the veteran nor his representative informed 
the RO of a desire to review the veterans claims file, and 
the record does not otherwise disclose any additional 
argument, contentions, or evidence submitted by the veteran 
or his representative that could be regarded as germane to 
the possible tampering referenced above.  Accordingly, the 
Board will proceed on the record in this case with respect to 
the issues that are before it.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  Lumbosacral strain, which has been characterized as 
severe, is manifested by limitation of motion, tenderness 
throughout the paravertebral muscles, and complaints of 
severe pain.

3.  The veteran is demonstrably unable to obtain or retain 
employment due to a generalized anxiety disorder.

4.  Hypertension is without etiologic link to an incident of 
service or a service-connected disability, including a 
generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  A 40 percent evaluation is warranted for lumbosacral 
strain.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).

2.  A 100 percent evaluation is warranted for a generalized 
anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (effective prior 
to November 7, 1996).

3.  Hypertension was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented claims that are 
plausible.  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Increased Evaluations

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by VAs 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
rating schedule recognizes that a veterans disability 
evaluation may require reratings in accordance with changes 
in his or her physical condition.  It is thus essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



A.  Lumbosacral Strain

1.  Factual Background

Service medical records reveal that a back muscle spasm was 
observed in January 1954.  X-rays yielded negative results.

Upon VA examination in August 1955, chronic low back strain 
was diagnosed.

In an October 1955 rating decision, the RO granted service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling under Diagnostic Code 5295.

Upon VA examination in September 1960, the veteran complained 
of chronic intermittent back pain.  Examination revealed mild 
limitation of forward bending and mild tenderness of the 
lumbosacral area.

VA clinical records reveal that mild degenerative changes of 
the lumbosacral spine were observed upon X-ray in July 1991.

Upon VA examination in September 1992, the veteran complained 
of back pain that was relieved by Motrin and steam baths.  
The examiner observed no postural abnormalities, but observed 
a hyperlordotic lower lumbar spine and mild kyphotic curve of 
the upper thoracic spine.  There was no muscle spasm.  There 
was mild tenderness in the lumbosacral region on both sides.  
Forward flexion was to 40 degrees and backward extension was 
to 25 degrees.  Left lateral flexion was to 25 degrees and 
right lateral flexion was to 30 degrees.  Rotation to the 
left and right was to 20 degrees.  The examiner observed 
evidence of a painful lower back with all motion of the 
lumbosacral spine.  The examiner reported that deep tendon 
reflexes in both knees were diminished.  Ankle jerks were 1+ 
bilaterally.  The Babinskis sign was negative.  There was no 
gross muscle wasting in the lower extremities.  The veteran 
could walk on the tips of his toes and his heels.  The 
examiner diagnosed mild degenerative changes in the 
lumbosacral spine with moderate restriction in all motion of 
the lumbosacral spine.

Upon VA examination in September 1996, the veteran reported 
that he had experienced back pain since his discharge from 
service.  He complained of severe back pain.  He reported 
that he was unable to work because of his low back pain and a 
nervous condition.  The veteran complained of nocturia and 
diarrhea, but the examiner did not feel that any bowel or 
bladder conditions were related to the lower back problem.  
The veteran complained of frequent episodes of pain with 
radiation to the right lower extremity.  The examiner 
observed that the description of the pain did not appear to 
follow a sciatic-type distribution.  The veteran reported 
that physicians had discussed the possibility of a motor 
neuron disease or amyotrophic lateral sclerosis.

The examiner observed that the veterans gait was kyphotic 
and that the veteran ambulated with the aid of a street cane.  
Subjective tenderness was present throughout the 
paravertebral muscles of the lumbosacral spine.  The veteran 
was unable to walk on his heels or toes.  Range of motion 
testing revealed that flexion was to 30 degrees, flexion at 
the waist was to 30 degrees, extension was to 10 degrees, 
lateral bending was to 15 degrees bilaterally, and rotation 
was to 45 degrees bilaterally.  Deep tendon reflexes were 
hypoactive but equal in the lower extremities.  The strength 
of the extensor hallucis longus muscles was adequate and 
equal bilaterally.  The examiner diagnosed severe strain of 
the lumbosacral spine, with a strong psychosomatic overlay.  
The examiner opined that the lower back problems should not 
preclude employment in sedentary-type work such as school 
teaching and building inspecting.  However, it was noted that 
this could be altered by the strong psychological overlay.

In a November 1997 addendum, the examiner reported that the 
claims file and radiological studies had been reviewed.  It 
was noted that X-rays of the lumbosacral spine had revealed 
mild disc narrowing at the levels of L3-4 and L4-5 and 
degenerative joint disease.  The examiner reiterated that his 
diagnosis was of a severe strain of the lumbosacral spine, 
with a strong psychosomatic overlay.  The examiner did not 
feel that the problem was related to the veterans active 
duty.  The examiner opined that the veteran was unemployable 
and totally disabled due to his other intercurrent illnesses.


2.  Pertinent Law and Regulations

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

Factors for consideration in evaluating a disability of a 
joint include less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weightbearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  A 40 percent evaluation is warranted for 
severe limitation of motion of the lumbar spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of whole spine to the opposite side, a positive 
Goldthwaites sign, marked limitation of forwarding bending 
in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.



3.  Analysis

Following a review of the record, the Board concludes that 
the veterans service-connected lumbosacral strain warrants a 
40 percent evaluation under Diagnostic Code 5292.  In 
September 1992, a VA examiner characterized the limitation of 
motion of the veterans lumbosacral spine as moderate after 
observing the following movements:  forward flexion to 
40 degrees, backward extension to 25 degrees, left lateral 
flexion to 25 degrees, right lateral flexion to 30 degrees, 
and rotation to the left and right to 20 degrees.  It was 
noted that there was evidence of a painful lower back with 
all motion of the lumbosacral spine.  Upon VA examination in 
September 1996, the following movements were observed:  
flexion to 30 degrees, extension to 10 degrees, lateral 
bending to 15 degrees bilaterally, and rotation to 45 degrees 
bilaterally.  Tenderness was found throughout the 
paravertebral muscles of the lumbosacral spine.  The examiner 
diagnosed severe strain of the lumbosacral spine, with a 
strong psychosomatic overlay.  The veteran reports that he 
experiences severe back pain.  Thus, with consideration of 38 
C.F.R. §§ 4.7, 4.40, and 4.45, and the evidence of further 
decreases in ranges of motion since 1992, the Board concludes 
that the disability picture most nearly approximates severe 
limitation of motion.

Since 40 percent is the maximum schedular evaluation 
available under Diagnostic Codes 5292 and 5295, the Board has 
considered increased evaluations under other Diagnostic 
Codes.  In the absence of evidence of ankylosis, an 
evaluation is not warranted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1998).


B.  Generalized Anxiety Disorder

1.  Factual Background

Service medical records reveal that a psychiatrist determined 
that there was no evidence of a disabling mental disease in 
January 1955.

Following a VA psychiatric examination in August 1955, an 
examiner diagnosed an anxiety reaction, manifested by minor 
anxiety and occasional headaches, associated with indications 
of a mixed neurosis.  It was noted that it was of a mild-to-
moderate degree.

In an October 1955 rating decision, the RO granted service 
connection for an anxiety reaction, evaluated as 10 percent 
disabling.

Following a September 1960 VA psychiatric examination during 
which the veteran exhibited intense anxiety, the examiner 
observed that the veterans condition had advanced.  Anxiety 
reaction, moderately severe, was diagnosed.

Upon VA psychiatric examination in October 1985, the veteran 
complained of nervousness and irritability.  The examiner 
diagnosed a moderate anxiety neurosis.

VA clinical records dated from 1987 to 1989 reflect 
complaints of anxiety.

At his July 1989 hearing at the RO, the veteran testified 
that, prior to his termination from his last job, he had 
sometimes taken days off from work because of his nerves.

Upon VA examination in September 1990, the veteran reported 
that various incidents in his life had exacerbated his 
anxiety and depression.  He complained of increased 
sleeplessness, nervousness, irritability, and diarrhea.  The 
examiner diagnosed an anxiety disorder.  It was noted that 
the veterans anxiety had significantly increased and that he 
was severely socially and industrially impaired.

In a January 1991 rating decision, the RO assigned a 
50 percent evaluation for an anxiety reaction.

VA clinical records dated from 1991 to 1992 reflect 
complaints of anxiety.

In a June 1992 statement, a VA physician reported that the 
veteran was not capable of working in any capacity at this 
time.  The physician reported diagnoses of dermatitis of 
the hands, a left inguinal hernia, status post right 
herniorrhaphy, cholelithiasis, gall bladder stones, diabetes, 
hypertension, and an anxiety reaction.

Upon VA psychiatric examination in September 1992, the 
veteran complained of difficulty sleeping, constant 
nervousness, and irritability that affected his relationship 
with his wife.  He stated that his poor marital relationship 
and constant worry about his physical health increased his 
anxiety.  He complained of periods of depression accompanied 
by occasional suicidal and homicidal ideation.  Upon mental 
status examination, the veteran was tense and anxious.  There 
was evidence of circumstantiality and tangentially in his 
thought process.  His concentration was decreased.  The 
examiner observed that the veteran had a longstanding history 
of anxiety, which had been exacerbated by several life-
stressful situations.  A generalized anxiety disorder was 
diagnosed.  The examiner noted that the veteran was severely 
socially and industrially impaired.

VA clinical records dated from 1992 to 1995 reflect 
complaints of anxiety and depression.  In January 1993, a 
psychiatrist assessed moderately severe anxiety.  In February 
1993, mild-to-moderate anxiety was assessed.  In March 1994, 
a psychiatrist who had previously examined the veteran for 
compensation purposes reported that the veterans prior 
psychiatrist had retired.  The new psychiatrist noted 
that the veteran had complained of constant nervousness, 
anxiety, depression, and restlessness that sometimes 
prevented sleep.  The psychiatrist concluded that the veteran 
continued to suffer from anxiety and depression and remained 
unable to hold down a job at this time.  In June 1994, 
the veteran complained of mood swings and depression.  In 
April 1995, the veterans psychiatrist observed that the 
veteran continued to experience problems with depression and 
mood swings and, while lithium appeared to help to some 
extent, it appeared that the veteran was not employable.  In 
July 1995, it was noted that the veteran continued to 
experience anxiety and depression.  In March 1996, the 
psychiatrist observed that the veterans anxiety was under 
fair control.

Upon VA examination in October 1996, the veteran reported 
that he had last worked in 1988.  He complained of tremors 
and difficulty sleeping.  Upon mental status examination he 
was quiet, goal directed, and sometimes overproductive.  
There was no evidence of delusions or hallucinations, but the 
veteran appeared grandiose.  He was oriented to time, place, 
and person.  He exhibited normal cognitive function, poor 
insight, and fair judgment.  There were no suicidal or 
homicidal ideations.  The examiner assessed a generalized 
anxiety disorder and cluster C personality traits, mainly 
paranoid and narcissistic type.

Upon VA examination in January 1998, the veteran reported 
that he had worked as a housing inspector for twenty-three 
years until his dismissal in 1988.  The examiner observed 
that the veteran was oriented to time, place, and person.  
The veteran exhibited poor concentration.  He was tangential 
and mentioned numerous details before he could be redirected 
to answer the questions asked by the examiner.  He denied any 
delusions or hallucinations.  The veteran admitted to mood 
swings and reported that a diagnosis of bipolar disorder had 
been suggested.  He complained of anxiety, irritability, 
marital problems, and difficulty relating to people.  The 
examiner observed that the veterans insight and judgment 
with respect to his condition appeared poor.  The examiner 
opined that, in view of the veterans physical and mental 
problems, it did not appear that he was able to work.  A 
chronic and severe generalized anxiety disorder was 
diagnosed.  Bipolar disorder and a personality disorder with 
paranoia and a narcissistic personality were to be ruled out.

2.  Pertinent Law and Regulations

Prior to November 7, 1996, a 100 percent evaluation was 
warranted for a generalized anxiety disorder where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities resulting in profound retreat 
from mature behavior; or the veteran was demonstrably unable 
to obtain or retain employment.  A 70 percent evaluation was 
warranted for a generalized anxiety disorder where the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to maintain 
or retain employment.  A 50 percent evaluation was warranted 
for a generalized anxiety disorder where the social and 
industrial adaptability was considerably impaired.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (effective prior to November 7, 
1996).

The schedule for rating mental disorders was revised, 
effective November 7, 1996.  Under the new criteria, a 50 
percent rating is warranted for a generalized anxiety 
disorder with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

A 70 percent evaluation is warranted for a generalized 
anxiety disorder with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for a generalized 
anxiety disorder with total occupational and social 
impairment, due to symptoms such as the following: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.


3.  Analysis

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Court has held that the criteria in the old Diagnostic 
Code 9411 for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Richard v. 
Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  Although the veterans generalized 
anxiety disorder has been rated under Diagnostic Code 9400, 
the Board notes that the diagnostic criteria under the old 
Diagnostic Codes 9400 and 9411 are identical.

While the veterans generalized anxiety disorder disability 
picture does not meet each of the old criteria for a 100 
percent schedular evaluation, the veteran is demonstrably 
unable to obtain or retain employment, thus warranting a 100 
percent evaluation under the old Diagnostic Code 9400.  
Notably, in March 1994, the veterans VA psychiatrist 
concluded that the veteran continued to suffer from anxiety 
and depression and remained unable to hold down a job at 
this time.  In April 1995, the veterans psychiatrist 
observed that the veteran continued to experience problems 
with depression and mood swings and, while lithium appeared 
to help to some extent, it appeared that the veteran was not 
employable.

It appears that the veteran has been unable to retain 
employment, at least in part, due to physical disability.  In 
January 1998, a VA examiner opined that, in view of the 
veterans physical and mental problems, it did not appear 
that he was able to work.  However, there is evidence that 
supports the veterans claim that at least places the 
evidence as a whole in equipoise.  Following a VA psychiatric 
examination in September 1992, an examiner opined that the 
veteran was severely socially and industrially impaired.  The 
veteran reports that he has not worked since 1988.  He 
testified that he had missed work prior to that time because 
of his nerves.

With reasonable doubt resolved in the veterans favor, the 
Board finds that the cumulative effect of the evidence, 
described above, is a reflection of a psychiatric disability 
picture of a veteran who is unable to obtain or retain 
employment because of a generalized anxiety disorder.

As 100 percent is the maximum evaluation available, 
additional evaluation of the veterans disorder under the 
provisions of the new criteria would serve no useful purpose.

In light of the Boards decision that the veteran is entitled 
to a 100 percent schedular evaluation for a generalized 
anxiety disorder, the question of whether he is entitled to a 
total disability rating for compensation based on individual 
unemployability is moot.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (1998).


II.  Service Connection for Hypertension, Claimed Secondary 
to a Generalized Anxiety Disorder

Service medical records reveal that a blood pressure reading 
of 114/80 was observed upon enlistment examination in 
December 1950.  In September 1952, the veteran requested a 
blood pressure and heart check.  No disease was found.  
During a routine physical examination in December 1954, a 
blood pressure reading of 130/64 was recorded.  Upon 
discharge examination in January 1955, a blood pressure 
reading of 126/82 was recorded.

Upon VA examination in August 1955, a blood pressure reading 
of 120/86 was recorded.  Upon VA examination in September 
1960, a blood pressure reading of 118/74 was recorded.

VA clinical records reveal that a blood pressure reading of 
140/98 was recorded in June 1978.  An electrocardiogram 
revealed no specific diagnostic changes.

VA clinical records reveal that a blood pressure reading of 
150/90 was observed in July 1991.  A November 1991 note 
indicates that the veteran sought treatment for hypertension 
and diabetes.  A blood pressure reading of 140/85 was 
recorded.  In December 1991, a blood pressure reading of 
130/80 was recorded.

Upon VA hypertension examination in September 1992, the 
veteran reported a history of increased blood pressure 
secondary to nerves dating back to 1978.  The examiner 
observed blood pressure readings of 158/98 (sitting), 160/100 
(lying), and 152/108 (standing).  It was noted that 
medication had not been prescribed.  The examiner diagnosed 
hypertension, with no evidence of cardiomegaly.  The examiner 
reported that, without extensive diagnostic studies, 
determining the etiology of hypertension was not possible.  
It was noted that the usual cause of hypertension was 
unknown, but that nerves do not cause hypertension.  The 
examiner stated that nerves could cause variations in blood 
pressure readings at any particular time.

VA clinical records reveal that blood pressure readings of 
150/102 and 150/90 were observed in December 1992.  It was 
noted that the veterans blood pressure might have been 
elevated because of anxiety.  In February 1993, it was noted 
that the veterans blood pressure was getting under control.

Upon VA examination in June 1995, mild hypertensive changes 
were observed.  The examiner diagnosed essential 
hypertension.  It was noted that anxiety might cause 
transient elevations in blood pressure, but not sustained 
elevations.

When the veteran underwent VA examination for compensation 
purposes in July 1995, the examiner observed that the 
veterans service medical records reflected blood pressure 
readings that were consistently within the normal range.  It 
was noted that normal blood pressure readings had been 
documented until 1978, when mild hypertension was first 
documented.  The examiner noted that the veteran had 
described a history of therapeutic treatment for hypertension 
and diabetes since 1991.  The examiner obtained three blood 
pressure readings in a sitting position of 178/100, 160/80, 
and 148/100.  Blood pressure readings of 160/100 (lying) and 
150/94 (standing) were recorded.  The examiner determined 
that the most likely diagnosis was of essential hypertension.  
It was noted that there was a fairly longstanding history of 
mildly elevated blood pressure readings that had recently led 
to therapy.  The examiner reported that the veterans blood 
pressure was under poor control at the time of the 
examination, but that outpatient clinical records indicated 
adequate control in the past.  The examiner opined that it 
was highly unlikely that there was a causal relationship 
between the veterans anxiety and his hypertension.  It was 
noted that it was possible that, in a state of mental 
agitation, the veterans blood pressure was likely to be 
elevated.  However, it was noted that it was very unlikely 
that the elevation would be sustained.

Upon VA examination in September 1996, the veteran reported 
that his increased blood pressure had been treated since 
1991.  Blood pressure readings of 140/88, 159/101, and 158/92 
were recorded.  Positional blood pressure readings of 160/114 
(sitting), 150/92 (lying), and 158/94 (standing) were 
recorded.  The examiner observed that there had been a prior 
diagnosis of essential hypertension, although there had been 
documented normal blood pressure readings since 1978.  The 
examiner reported that, while anxiety might cause a transient 
increase in blood pressure, it did not cause a sustained 
increase.


B.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has also held 
that secondary service connection is warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).


C.  Analysis

The veteran contends that he developed hypertension secondary 
to his service-connected generalized anxiety disorder.  
However, following a VA hypertension examination in September 
1992, the examiner reported that the usual cause of 
hypertension was unknown, but that nerves do not cause 
hypertension.  The examiner stated that nerves could cause 
variations in blood pressure readings at any particular time.  
Following a June 1995 examination, a VA examiner diagnosed 
essential hypertension and noted that anxiety might cause 
transient elevations in blood pressure, but not sustained 
elevations.  Upon VA examination in July 1995, an examiner 
observed that mild hypertension had first been documented in 
1978.  The examiner opined that it was highly unlikely that 
there was a causal relationship between the veterans anxiety 
and his hypertension.  It was noted that it was possible 
that, in a state of mental agitation, the veterans blood 
pressure was likely to be elevated.  However, it was noted 
that it was very unlikely that the elevation would be 
sustained.  Likewise, following a VA examination in September 
1996, an examiner reported that, while anxiety might cause a 
transient increase in blood pressure, it would not cause a 
sustained increase.

Unfortunately, the veterans claim for service connection for 
hypertension is supported solely by his contentions.  As a 
layperson, the veteran is not medically qualified to render 
an opinion as to diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, in the absence of 
an etiologic link between hypertension and an incident of 
service or a service-connected disability, to include a 
generalized anxiety disorder, the Board concludes that 
service connection is not warranted.


ORDER

A 40 percent evaluation for lumbosacral strain is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

A 100 percent evaluation for a generalized anxiety disorder 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Service connection for hypertension is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
